LESTER, Judge,
dissenting.
The majority opinion concludes that the Special Fund incurs no responsibility for compensation of disability brought on by the work-related aggravation of a viral infection. The evidence did not connect the communicable disease to Thompson's work. But, this employee would not have encountered any greater risk of disability because of his occupation than someone not so employed, if he did not have a cold. The medical experts agreed that exertion in cold damp weather would not cause a virus. The proof shows that Thompson’s death resulted because the labor involved in his occupation aroused a dormant nondisabling condition. The condition was dormant and nondisabling because it did not affect Thompson’s ability to labor until it was aroused into disabling reality. The majority relieves the Special Fund of liability by determining that viruses are not the sort of conditions embraced by KRS 342.120(b). I would not exclude as a matter of law the broad category of illness, commonly known as the cold, from the ambit of dormant nondisabling conditions, the arousal of which into disabling reality creates a liability of the Special Fund.
The majority relies on language in Yocom v. Jackson, Ky.App., 554 S.W.2d 891, 896 (1977), which limits the dormant conditions of KRS 342.120 to those which satisfy the standard
that it must be reasonably foreseeable that the abnormality may become disabling to some degree as a result of the ordinary stresses of everyday life over the employee’s expected work life.
However, I submit that inclusion of Thompson’s condition under KRS 342.120(b) does *92not violate this test. Within general experience what appears to be an ordinary cold can lapse into a serious sickness due to “stresses of everyday life.” We do not have before us a disability increased because of a psychological or physical trait unique to the individual as discussed in Jackson, supra. I perceive no conceptual difference from the standpoint of Special Fund liability between the disability an employee whose vertebra have undergone a degenerative change suffers due to the effect that hard labor has had on his back, and Thompson’s death which was produced by the effect that his work had on his cold. Most everyone who catches a cold, even if he works in adverse conditions, recovers without incident. However, a person who has a latent defect in his spine may never have any difficulty doing his job if he does not have to perform arduous tasks. Thompson’s work would probably not have caused him any disability if he did not have a cold. His death as a result of the arousal of his virus conclusively demonstrates the grave potential of this dormant condition. The Special Fund was designed to pay the compensation for disability remaining after the employer provides for the compensation for the degree of disability which would have resulted had there been no dormant, but aroused condition. KRS 342.120(3)(4). I would reverse with directions that the circuit court remand to the Board for the assessment of the statutory liability against the Special Fund. See City of Louisville, Division of Police v. Laun, Ky.App., 580 S.W.2d 232 (1979).